UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For The Quarterly Period Ended March 31, 2010 Commission File No. 0-18348 BE AEROSPACE, INC. (Exact name of registrant as specified in its charter) DELAWARE 06-1209796 (State of Incorporation) (I.R.S. Employer Identification No.) 1400 Corporate Center Way Wellington, Florida33414 (Address of principal executive offices) (561) 791-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES[X] NO[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [ ]NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [X]Accelerated filer []Non-accelerated filer (do not check if a smaller reporting company) [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ]NO [X] The registrant has one class of common stock, $0.01 par value, of which 102,211,289 shares were outstanding as of April 30, 2010. 1 BE AEROSPACE, INC. Form 10-Q for the Quarter Ended March 31, 2010 Table of Contents Page Part I Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Earnings for the Three Months Ended March 31, 2010 and March 31, 2009 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and March 31, 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 Part II Other Information Item 6. Exhibits 20 Signatures 21 2 PART I - FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS BE AEROSPACE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In Millions, Except Share Data) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable – trade, less allowance for doubtful accounts ($6.6 at March 31, 2010 and $7.4 at December 31, 2009) Inventories, net Deferred income taxes, net Other current assets Total current assets Property and equipment, net of accumulated depreciation ($185.6 at March 31, 2010 and $181.5 at December 31, 2009) Goodwill Identifiable intangible assets, net Deferred income taxes, net Other assets, net $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Current maturities of long-term debt - Total current liabilities Long-term debt, net of current maturities Deferred income taxes, net Other non-current liabilities Commitments, contingencies and off-balance sheet arrangements (Note 7) Stockholders' equity: Preferred stock, $0.01 par value; 1.0 million shares authorized; no shares outstanding Common stock, $0.01 par value; 200.0 million shares authorized; 102.4 million shares issued and 102.2 million shares outstanding as of March 31, 2010 and December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 BE AEROSPACE, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (In Millions, Except Per Share Data) THREE MONTHS ENDED March 31, March 31, Revenues $ $ Cost of sales Selling, general and administrative Research, development and engineering Operating earnings Operating earnings, as percentage of revenues % % Interest expense, net Earnings before income taxes Income taxes Net earnings $ $ Net earnings per common share: Basic $ $ Diluted $ $ Weighted average common shares: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 BE AEROSPACE, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In Millions) THREE MONTHS ENDED March 31, March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net earnings $ $ Adjustments to reconcile net earnings to net cash flows provided by (used in) operating activities: Depreciation and amortization Other Non-cash compensation Deferred income taxes Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Other current assets and other assets ) Payables, accruals and other liabilities ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments on long-term debt ) ) Net cash used in financing activities ) ) Effect of foreign exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid during period for: Interest $ $ Income taxes See accompanying notes to condensed consolidated financial statements. 5 BE AEROSPACE, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited - In Millions, Except Per Share Data) Note 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.All adjustments which, in the opinion of management, are considered necessary for a fair presentation of the results of operations for the periods shown, are of a normal recurring nature and have been reflected in the condensed consolidated financial statements.The results of operations for the periods presented are not necessarily indicative of the results expected for the full fiscal year or for any future period.The information included in these condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in the BE Aerospace, Inc. (the “Company”) Annual Report on Form 10-K for the fiscal year ended December 31, 2009. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and related disclosures.Actual results could differ from those estimates. Note 2. New Accounting Standards On February 24, 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update(ASU)2010-09 Subsequent Events - Amendments to Certain Recognition and Disclosure Requirements (ASU 2010-09), which amends FASB Accounting Standards Codification (ASC) 855, Subsequent Events.According to this standard, SEC filers are no longer required to disclose the date through which subsequent events have been evaluated in originally issued and revised financial statements. ASU No. 2010-09 was effective immediately and the Company adopted these new requirements in the first quarter of 2010. In the first quarter of 2009, the Company adopted FASB ASC 820, Fair Value Measurements and Disclosures (ASC 820), for financial assets and liabilities recognized or disclosed at fair value.ASC 820 defines fair value and expands disclosures about fair value measurements.These definitions apply to other accounting standards that use fair value measurements and may change the application of certain measurements used in current practice.For non-financial assets and liabilities, the effective date is the beginning of fiscal year 2010, except for items that are recognized or disclosed at fair value on a recurring basis.The adoption of ASC 820 for these assets and liabilities did not have a material effect on the Company’s consolidated financial statements. Note 3. Inventories Inventories are stated at the lower of cost or market. Cost is determined using FIFO or the weighted average cost method.Finished goods and work-in-process inventories include material, labor and manufacturing overhead costs. In accordance with industry practice, costs in inventory include amounts relating to long-term contracts with long production cycles and inventory items with long procurement cycles, some of which are not expected to be realized within one year.Inventories consist of the following: March 31, 2010 December 31, 2009 Purchased materials and component parts $ $ Work-in-process Finished goods (primarily consumables products) $ $ 6 Note 4. Goodwill and Intangible Assets The table below sets forth the intangible assets by major asset class, all of which were acquired through business purchase transactions: March 31, 2010 Net Useful Life Original Accumulated Book (Years) Cost Amortization Value Acquired technologies 10-40 $ $ $ Trademarks and patents 1-20 Technical qualifications, plans and drawings 18-30 Replacement parts annuity and product approvals 18-30 Customer contracts and relationships 8-30 Covenants not to compete and other identified intangibles 3-14 $ $ $ Amortization expense on identifiable intangible assets was approximately $5.2 and $5.0 for the three month periods ended March 31, 2010 and 2009, respectively. The Company expects to report amortization expense of approximately $20 in each of the next five fiscal years. The Company expenses costs to renew or extend the term of a recognized intangible asset. Note 5. Long-Term Debt As of March 31, 2010, long-term debt consisted of $600.0 aggregate principal amount of the Company’s 8.5% Senior Notes due 2018 (Senior Notes) and $418.4 outstanding under the six-year term loan facility, due July 2014, (Term Loan Facility) of the Company’s senior secured credit facility (Credit Agreement). The Credit Agreement consists of (a) a $350.0 five-year revolving credit facility (Revolving Credit Facility) and (b) the Term Loan Facility.Borrowings under the Revolving Credit Facility and Term Loan Facility bear interest at an annual rate equal to the London interbank offered rate (LIBOR) (as defined in the Credit Agreement) plus 275 basis points or Prime (as defined in the Credit Agreement) plus 175 basis points. As of March 31, 2010, the rate under the Revolving Credit Facility was 5.75%. There were no amounts outstanding under the Revolving Credit Facility as of March 31, 2010.As of March 31, 2010, the rate under the Term Loan Facility was 5.75%. Letters of credit outstanding under the Credit Agreement aggregated $4.6 at March 31, 2010. The Credit Agreement contains an interest coverage ratio financial covenant (as defined in the Credit Agreement) that must be maintained at a level greater than 2.50 to 1.The Credit Agreement also contains a total leverage ratio covenant (as defined in the Credit Agreement) which limits net debt to a 4.00 to 1 multiple of EBITDA (as defined in the Credit Agreement).The Credit Agreement is collateralized by substantially all of the Company’s assets and contains customary affirmative covenants, negative covenants and conditions precedent for borrowings.All of the covenants in the Credit Agreementwere met as of March 31, 2010. Note 6. Fair Value Measurements All financial instruments are carried at amounts that approximate estimated fair value. The fair value is the price at which an asset could be exchanged in a current transaction between knowledgeable, willing parties. Assets measured at fair value are categorized based upon the lowest level of significant input to the valuations. Level 1 – quoted prices in active markets for identical assets and liabilities. 7 Level 2 – observable inputs other than quoted prices in active markets for identical assets and liabilities. Level 3 – unobservable inputs in which there is little or no market data available, which require the reporting entity to develop its own assumptions. The carrying amounts of cash and cash equivalents (which the Company classifies as Level 1 assets), accounts receivable-trade, and accounts payable represent their respective fair values due to their short term nature.The carrying amount of the Company’s term debt is a reasonable estimate of its fair value as interest is based upon floating market rates. The fair value of the Company’s 8.5% Senior Notes, based on market prices for publicly traded debt, was $640.5 and $636.0 as of March 31, 2010, and December 31, 2009, respectively. Note 7. Commitments, Contingencies and Off-Balance Sheet Arrangements Lease Commitments — The Company finances its use of certain facilities and equipment under committed lease arrangements provided by various institutions.Since the terms of these arrangements meet the accounting definition of operating lease arrangements, the aggregate sum of future minimum lease payments is not reflected on the condensed consolidated balance sheet.At March 31, 2010, future minimum lease payments under these arrangements totaled approximately $150.0;the majority of which related to the long-term real estate leases. Indemnities, Commitments and Guarantees — During its normal course of business, the Company has made certain indemnities, commitments and guarantees under which it may be required to make payments in relation to certain transactions.These indemnities include non-infringement of patents and intellectual property indemnities to the Company's customers in connection with the delivery, design, manufacture and sale of its products, indemnities to various lessors in connection with facility leases for certain claims arising from such facility or lease, and indemnities to other parties to certain acquisition agreements.The duration of these indemnities, commitments and guarantees varies, and in certain cases is indefinite.The Company believes that substantially all of these indemnities, commitments and guarantees provide for limitations on the maximum potential future payments the Company could be obligated to make. However, the Company is unable to estimate the maximum amount of liability related to its indemnities, commitments and guarantees because such liabilities are contingent upon the occurrence of events which are not reasonably determinable.Management believes that any liability for these indemnities, commitments and guarantees would not have a material effect on the Company’s condensed consolidated financial statements.Accordingly, no significant amounts have been accrued for indemnities, commitments and guarantees. Product Warranty Costs – Estimated costs related to product warranties are accrued at the time products are sold. In estimating its future warranty obligations, the Company considers various relevant factors, including the Company's stated warranty policies and practices, the historical frequency of claims and the cost to replace or repair its products under warranty. Note 8. Accounting for Stock-Based Compensation The Company has a Long Term Incentive Plan (LTIP) under which the Company’s Compensation Committee has the authority to grant stock options, stock appreciation rights, restricted stock, restricted stock units or other forms of equity. Compensation cost generally is being recognized on a straight-line basis over the vesting period of the shares.Share-based compensation of $6.6 and $5.1 was recognized during the three month period ended March 31, 2010 and 2009, respectively, related to the equity grants made pursuant to the LTIP.Unrecognized compensation expense related to equity grants, including the estimated impact of any future forfeitures, was $47.1 at March 31, 2010. The Company has established a qualified Employee Stock Purchase Plan which allows qualified employees (as defined in the Employee Stock Purchase Plan) to purchase shares of the Company's common stock at a price equal to 85% of the closing price at the end of each semi-annual stock purchase period.Compensation cost for this plan was not material to any of the periods presented. 8 Note 9. Segment Reporting The Company is organized based on the products and services it offers.The Company’s reportable segments, which are also its operating segments, are comprised of consumables management, commercial aircraft and business jet. The Company evaluates segment performance based on segment operating earnings or losses. Each segment reports its results of operations and makes requests for capital expenditures and acquisition funding to the Company’s chief operating decision-making group. This group is presently comprised of the Chairman and Chief Executive Officer, the President and Chief Operating Officer, and the Senior Vice President and Chief Financial Officer. Each operating segment has separate management teams and infrastructures dedicated to providing a full range of products and services to their respective customers. The following table presents revenues and operating earnings by business segment: THREE MONTHS ENDED March 31, March 31, Revenues Consumables management $ $ Commercial aircraft Business jet $ $ Operating earnings (1) Consumables management $ $ Commercial aircraft Business jet $ $ Interest expense Earnings before income taxes $ $ Operating earnings include an allocation of corporate general and administrative and employee benefits costs based on the proportion of each segment’s revenues and number of employees, respectively. The following table presents capital expenditures by business segment: THREE MONTHS ENDED March 31, March 31, Capital expenditures Consumables management $ $ Commercial aircraft Business jet $ $ 9 The following table presents goodwill by business segment: March 31, December 31, Goodwill Consumables management $ $ Commercial aircraft Business jet $ $ The following table presents total assets by business segment: March 31, December 31, Total assets (2) Consumables management $ $ Commercial aircraft Business jet $ $ Corporate assets of $170.0 and $144.6 at March 31, 2010 and December 31, 2009, respectively, have beenallocated to the above segments based on each segment’s respective percentage of total assets. Note 10. Net Earnings Per Common Share Basic net earnings per common share is computed using the weighted average common shares outstanding during the period. Diluted net earnings per common share is computed by using the weighted average common shares outstanding including the dilutive effect of stock options, shares issued under the Employee Stock Purchase Plan and restricted shares based on an average share price during the period.For the three months ended March 31, 2010 and 2009, securities totaling approximately 0.6 and 1.4, respectively, were excluded from the determination of diluted earnings per common share because their effect would have been anti-dilutive. The computation of basic and diluted earnings per share for the three months ended March 31, 2010 and 2009, respectively, are as follows: THREE MONTHS ENDED March 31, March 31, Net earnings $ $ Basic weighted average common shares Effect of dilutive stock options and employee stock puchase plan shares Effect of restricted shares issued Diluted weighted average common shares Basic net earnings per share $ $ Diluted net earnings per share $ $ Note 11. Comprehensive Earnings Comprehensive earnings is defined as all changes in a company's net assets except changes resulting from transactions with stockholders. It differs from net earnings in that certain items currently recorded to equity would be a part of comprehensive earnings. 10 The following table sets forth the computation of comprehensive earnings for the periods presented: THREE MONTHS ENDED March 31, March 31, Net earnings $ $ Other comprehensive loss: Foreign exchange translation adjustment and other ) ) Comprehensive earnings $ $ Note 12. Accounting for Uncertainty in Income Taxes In accordance with FASB ASC 740 Income Taxes, the Company recognizes the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. As of March 31, 2010 and December 31, 2009, the Company had $16.1 and $15.9, respectively, of net unrecognized tax benefits.This amount of unrecognized tax benefits, if recognized, would affect the effective tax rate. The Company classifies interest and penalties related to tax matters as a component of income tax expense. As of March 31, 2010 and December 31, 2009, the accrual related to interest and penalties was under $1.0. The Company is currently undergoing a U.S. federal income tax examination for fiscal year 2006.With minor exceptions, the Company is currently open to audit by the tax authorities for the four tax years ending December 31, 2009.The Company does not currently expect the results of these audits tohave a material adverse affect on our financial results or financial position. 11 BE AEROSPACE, INC. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (In Millions, Except Per Share Data) OVERVIEW The following discussion and analysis addresses the results of our operations for the three months ended March 31, 2010, as compared to our results of operations for the three months ended March 31, 2009. In addition, the discussion and analysis addresses our liquidity, financial condition and other matters for these periods. Based on our experience in the industry, we believe that we are the world’s largest manufacturer of cabin interior products for commercial aircraft and for business jets, and the leading aftermarket distributor and value added service provider of aerospace fasteners and other consumable products. We sell our manufactured products directly to virtually all of the world’s major airlines and aerospace manufacturers. In addition, based on our experience, we believe that we have achieved leading global market positions in each of our major product categories, which include: • distribution of a broad line of aerospace fasteners and consumables such as seals, bearings and electrical components, covering over 275,000 stock keeping units (SKUs) serving the commercial aircraft, business jet and military and defense industries; • the world’s largest manufacturer of aircraft cabin equipment such as, commercial aircraft seats, including an extensive line of super first class, first class, business class, tourist class and regional aircraft seats; • a full line of aircraft food and beverage preparation and storage equipment, including coffeemakers, water boilers, beverage containers, refrigerators, freezers, chillers and a line of ovens which includes microwave, high heat convection and steam ovens; • both chemical and gaseous aircraft oxygen delivery, distribution and storage systems, protective breathing equipment and lighting products; and • business jet and general aviation interior products, including an extensive line of executive aircraft seats, direct and indirect overhead lighting systems, oxygen delivery systems, air valve systems, high-end furniture and cabinetry. We also provide comprehensive aircraft cabin interior reconfiguration and passenger-to-freighter conversion engineering services and component kits. We conduct our operations through strategic business units that have been aggregated under three reportable segments: consumables management, commercial aircraft and business jet. Revenues by reportable segment for the three month periods ended March 31, 2010 and March 31, 2009, respectively, were as follows: THREE MONTHS ENDED March 31, 2010 March 31, 2009 Revenues % of Revenues Revenues % of
